Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 05/08/20, assigned serial 16/762704 and title “Controllable steerable instrument”
The prior art submitted on 05/08/20 has been considered.
The drawing filed on 05/08/20 has been approved.
2.  	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
As per claim 17, the prior art of record does not disclose a steerable instrument (100) controllable by a robotic arm (200), having a proximal end (20) and a distal (40) end comprising: a connector (110) having an axis of rotation (112) configured for dismountable attachment to the robotic arm (200), attached in fixed rotational relation along a longitudinal axis to the bendable proximal part (120),
an end effector (150) having an axis of rotation (150) attached in fixed rotational relation along a longitudinal axis to the bendable distal part (140), the steerable instrument (100) configured such that: the end effector (150) is rotatable around its axis of rotation (150) when the bendable distal part (140) is in a bent position by a complementary rotation of the connector (110) around its axis of rotation (112), wherein the rotation of the connector (110) around its axis of rotation (112) rotates the bendable proximal part (120) in a bent position that is transmitted via an axial (A-A’) rotation of a shaft (130) to the bendable distal part (140) in the bent position causing rotation of the end effector (150) around its axis of rotation (152) while the bendable distal part (140) is in the bent position, the shaft (130) is pivotable around a fulcrum zone (134) on the shaft (130) and changes direction pivoted around the fulcrum zone (134) responsive to a complementary movement of the connector (110).  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
Claims 17-32 are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALENA TRAN/          Primary Examiner, Art Unit 3664